Examiner’s Comment

Reasons for Allowance
Claims 1, 3, 5, 7-9, 19-32 are allowed.

The following is an examiner’s statement of reasons for allowance: 

With regards to claim 1, the prior art does not teach or suggest positioning an endoscope adjacent the patient, displaying the trajectory of the endoscope [which is positioned adjacent the patient] on the augmented image, wherein a position and an orientation of the endoscope relative to the patient coordinate frame of reference is displayed on the augmented image, adjusting the displayed trajectory of the endoscope on the augmented image prior to making an incision in the patient if the trajectory of the endoscope is incorrect, making the incision into the patient based on the displayed trajectory of the endoscope on the augmented image and inserting the endoscope into the patient through the incision, in combination with the other claimed steps.  
The dependent claims 3, 5, 7-9 and 19-20 are allowable due to their dependency.
With regards to claim 21, the prior art does not teach or suggest positioning a surgical instrument adjacent the patient, displaying the trajectory of the surgical instrument [which is positioned adjacent the patient] on the augmented image, wherein a position and an orientation of the surgical instrument relative to the patient coordinate frame of reference is displayed on the augmented image, adjusting the displayed trajectory of the surgical instrument on the augmented image prior to making an incision in the patient if the trajectory of the surgical instrument is incorrect, making the incision into the patient based on the displayed trajectory of the surgical instrument on the augmented image and inserting the surgical instrument into the patient through the incision, in combination with the other claimed steps.  
The dependent claims 22-32 are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793